Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 12, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00978-CV


                         TOMAS VILLEGAS, Appellant

                                         V.

                            DENISE LONG, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1024891


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed October 8, 2014. On January 5,
2015, appellant informed this court the parties have reached a settlement
agreement and appellant no longer desires to pursue an appeal. We construe
appellant’s notification as a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, Busby and Brown.




                                        2